DETAILED ACTION
Status of the Application
	Claims 1-27 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment of claims 3, 11, 12, 15, 17, 25, 26, and amendments to the specification as submitted in a communication filed on 4/27/2022 are acknowledged. 

Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,104,715 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/4/2022 and 4/25/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses a method to culture eukaryotic cells, including CHO cells, to produce recombinant proteins, including aflibercept, having amino acids which are less oxidized so that the color of the recombinant proteins is lighter,  wherein said method requires a chemically defined culture media comprising specific compounds at certain concentration ranges (Vijayasankaran et al., US Publication No. 2013/0281355 published 10/24/2013; cited in the IDS), and discloses culturing eukaryotic host cells that produce aflibercept, including CHO cells, in a chemically defined medium that comprises taurine (antioxidant) at the recited ranges to produce aflibercept, the Examiner has found no teaching or suggestion in the prior art directed to a method for producing aflibercept by culturing a host cell that expresses aflibercept in a chemically defined medium (CDM) that comprises a cumulative concentration of nickel of about 0.4 μM or less than or equal to 0.4 μM, a cumulative concentration of cysteine in said CDM that is less than or equal to 10.0 mM, and further comprises (i) a cumulative concentration of iron in said CDM that is less than or equal to 55.0 µM, (ii) a cumulative concentration of copper in said CDM that is less than or equal to 0.8 µM, (iii) a cumulative concentration of zinc in said CDM that is less than or equal to 56.0 µM, and/or (iv) one or more antioxidants, wherein the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant. Therefore, claims 1-27,  directed to a method for producing aflibercept by (a) culturing a host cell that expresses aflibercept in a chemically defined medium (CDM) that comprises a cumulative concentration of nickel of about 0.4 μM or less than or equal to 0.4 μM, and a cumulative concentration of cysteine in said CDM that is less than or equal to 10.0 mM, wherein said CDM further comprises (i) a cumulative concentration of iron in said CDM that is less than or equal to 55.0 µM, (ii) a cumulative concentration of copper in said CDM that is less than or equal to 0.8 µM, (iii) a cumulative concentration of zinc in said CDM that is less than or equal to 56.0 µM, and/or (iv) one or more antioxidants, wherein the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant, and (b)  harvesting said aflibercept produced by said host cell, are allowable over the prior art of record.   
With regard to the double patenting rejection of  claims 1-27 over claims 1-16 of US Patent No. 11,104,715, this rejection is hereby withdrawn by virtue of the timely submission of a terminal disclaimer. 

Conclusion
Claims 1-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 4, 2022